Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
2.	Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: As discussed in Applicant’s 19 January 2021 arguments, Prom, Trotta and the other cited art do not explicitly disclose the return conduit is in fluid receiving communication with the second femoral conduit. Furthermore, the newly cited reference to Eggert discloses a shunt in a circulatory simulation device (see Par. 33), but the combination of references does not disclose or suggest the shunt having a first end coupled to an aortic conduit downstream of a fluid pump, and a second end coupled to the return conduit upstream of the fluid pump in the simulation device claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eggert et al. (US 2011/0207105 A1) discloses an interactive education system with physiological modeling. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715